Citation Nr: 0106767	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-04 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for residuals of right 
hand surgery with right median neuropathy.

2. Entitlement to an increased (compensable) rating for a 
surgical scar, right hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the benefit sought on 
appeal.


REMAND

The veteran claims entitlement to service connection for 
residuals of right hand surgery with right median neuropathy 
and entitlement to an increased (compensable) rating for a 
surgical scar, right hand.  In reviewing the claims file, the 
record discloses that additional action is required prior to 
further Board review of the veteran's appeal.

A preliminary review of the record reveals that in January 
2001, after this case was certified for appeal to the Board, 
additional pertinent evidence was received at the Board in 
support of the veteran's claim.  Such evidence is the 
veteran's service medical records.  That evidence was not 
previously associated with the veteran's claims file, nor was 
it considered by the RO in the January 2000 rating decision 
in connection with the veteran's claim for entitlement to 
service connection for residuals of right hand surgery with 
right median neuropathy.  Rather, the veteran's claim has 
been developed on the premise that his service medical 
records may have been destroyed in a fire at the National 
Personnel Records Center.  That evidence has a direct bearing 
on the veteran's claim on appeal.  The veteran did not submit 
a waiver of RO consideration of the new evidence, see 
38 C.F.R. § 20.1304(c) (2000), and the RO has not issued a 
Supplemental Statement of the Case addressing that evidence, 
as is required by 38 C.F.R. § 19.31.  See 38 U.S.C.A. 
§ 7105(d) (West 1991).  As such, this procedural defect must 
be cured by the RO.  38 C.F.R. § 19.9(a).

In addition, the Board observes that the veteran was afforded 
a VA examination in November 1998, for evaluation of his 
hand, thumb and fingers.  The Board notes that there are no 
opinions from the examiner or medical evidence, which 
specifically addresses the current severity of veteran's 
right hand surgical scar.  For example, there are no opinions 
as to whether the scar is poorly nourished, tender and 
painful on objective demonstration, or whether there is 
limitation of function of the part affected.  Therefore, the 
Board does not have adequate evidence in which to evaluate 
whether or not a compensable rating for the veteran's 
service-connected surgical scar, right hand, is warranted.  
Thus, the Board is of the opinion that a VA examination for 
the veteran's service-connected surgical scar, right hand, is 
necessary to evaluate his claim.
 
Finally, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  However, the 
RO has not yet considered whether any additional notification 
or development action is required under the Veterans Claims 
Assistance Act of 2000.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to provide the names and 
addresses of all health care providers, 
both VA and non-VA, who provided 
treatment for his surgical scar, right 
hand, from September 1998 to the present.  
After obtaining any necessary 
authorizations, the RO should obtain and 
associate with the claims file any 
records that have not already been 
obtained.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of any surgical scarring of the 
right hand, which may be present.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
relevant records associated with the 
claims file.  The examiner is 
specifically requested to render an 
opinion as to whether or not the 
veteran's surgical scar of the right hand 
is:  poorly nourished, with repeated 
ulceration; superficial, tender, or 
painful on objective demonstration; and 
whether there is limitation of function 
of the part affected.  Since it is 
important "that each disability be 
review in its history[,] 38 C.F.R. § 4.1 
(2000), copies of all pertinent records 
in the veteran's claims file, or, in the 
alternative, the claims file, must be 
available to the examiner.

3. The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).  

4.  After completion of the foregoing, 
the RO should review the issue of 
entitlement to service connection for 
residuals of right hand surgery with 
right median neuropathy, on the basis of 
the additional evidence (specifically the 
veteran's service medical records, which 
were received at the BVA in January 
2001).  The RO should also review the 
claim for entitlement to an increased 
(compensable) rating for a surgical scar, 
right hand, on the basis of the new 
evidence.  If either benefit is not 
granted, the veteran should be furnished 
a Supplemental Statement of the Case 
addressing all evidence of record 
pertaining to his claims.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and to ensure that due process requirements have 
been satisfied.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


